DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Ikeda (U.S. PG Pub # 20030075872).

Regarding claim 1, Ikeda discloses an unloaded annular flexible seal (fig 1) for use in a seal assembly configured to receive an end of a conduit (intended use limitation, 50 received as conduit) and to provide a seal between the conduit and a flange of a machine (seal between 60 and 50, fig 1), the seal comprising: a base having an inner surface, an upper surface, an outer surface, and a lower surface ( as seen in 

    PNG
    media_image1.png
    654
    984
    media_image1.png
    Greyscale


Regarding claim 1, Ikeda discloses 2. The seal of claim 1, wherein the inner surface of the base and the upper surface of the leg of the seal form a groove ( as seen in examiner annotated fig 1 below).

Regarding claim 3, Ikeda discloses the seal, wherein the outer surface of the leg is curved (curved leg outer surface as seen in examiner annotated fig 1 below).

Regarding claim 4, Ikeda discloses the seal, wherein the base has two pairs of parallel surfaces ( as seen in examiner annotated fig 1 below).

Regarding claim 5, Ikeda discloses the seal, wherein the leg extends radially inward from the base at an angle ( as seen in examiner annotated fig 1 below).

Regarding claim 6, Ikeda discloses a seal assembly (fig 1) configured to receive an end of a conduit (50) and to provide a seal between the conduit and a flange of a machine (seal between 50 and 60), the seal assembly comprising: an annular flexible seal that includes: a seal base having an inner surface, an upper surface, an outer surface, and a lower surface ( as seen in examiner annotated fig 1 below); and a seal leg having an inner surface, an upper surface extending from the inner surface of the seal base ( as seen in examiner annotated fig 1 below), thereby forming a groove ( as seen in examiner annotated fig 1 below), an outer surface extending from the lower surface of the seal base ( as seen in examiner annotated fig 1 below), and a lower surface ( as seen in examiner annotated fig 1 below), 
wherein a surface area of the outer surface of the seal leg is greater than a surface area of the lower surface of the seal leg ( as seen in examiner annotated fig 1 below); and an annular back-up member having an L-shaped cross section (10 with L-shape), including a back-up member base (horizontal flange of 10) and a back-up member leg (vertical flange of 10) configured to sit in the groove of the flexible seal (fig 1).

Regarding claim 7, Ikeda discloses the seal assembly, wherein the outer surface of the seal leg is curved ( as seen in examiner annotated fig 1 below).

Regarding claim 1, Ikeda discloses 8. The seal assembly of claim 6, wherein the seal base has two pairs of parallel surfaces ( as seen in examiner annotated fig 1 below), and the back-up member has an L-shaped cross-section (L-shape of 10).

Regarding claim 9, Ikeda discloses the seal assembly, wherein the seal leg extends radially inward from the seal base at an angle ( as seen in examiner annotated fig 1 below). 

Regarding claim 10, Ikeda discloses the seal assembly, wherein the surfaces of the seal base and surfaces of the back-up member base and the back-up member leg are planar ( as seen in examiner annotated fig 1 below), and at least the outer surface of the seal leg is curved ( as seen in examiner annotated fig 1 below).

Regarding claim 11, Ikeda discloses the seal assembly, wherein a stiffness of the back-up member is greater than a stiffness of the seal (10 is metal, Para 0045 and 3 is rubber, Para 0041).

Regarding claim 12, Ikeda discloses a seal assembly configured to provide a fluid-tight seal (fig 1) between a tube (50), a flange (60), and a clamp (8), the seal assembly comprising: an annular flexible seal including:

a seal base having an inner surface, an upper surface, an outer surface, the upper surface and the outer surface ( as seen in examiner annotated fig 1 below) being configured to sit in a groove formed by the clamp and the flange (seal between 8 and 60), and a lower surface ( as seen in examiner annotated fig 1 below); and

a seal leg having an inner surface, an upper surface extending from the inner surface of the seal base, thereby forming a groove, an outer surface extending from the lower surface of the seal base, and a lower surface ( as seen in examiner annotated fig 1 below),

wherein a surface area of the outer surface of the seal leg is greater than a surface area of the lower surface of the seal leg ( as seen in examiner annotated fig 1 below); and an annular back-up member having an L-shaped cross section (10 with L-shape), including a back-up member base configured to sit in a groove of the clamp (10 sits in the groove of 8), and a back-up member leg configured to sit in the groove of the seal (10 in the groove as seen in examiner annotated fig 1 below), wherein, when the tube is inserted into the seal assembly, and the tube, the flange, the clamp, and the seal assembly are secured to each other, the seal base is compressed between the clamp, the flange, and the back-up member (seal base between 8, 60 and 10).

Regarding claim 13, Ikeda discloses the seal assembly, wherein the outer surface of the seal leg is curved ( as seen in examiner annotated fig 1 below).

Regarding claim 14, Ikeda discloses the seal assembly, wherein the seal base has two pairs of parallel surfaces ( as seen in examiner annotated fig 1 below), and the back-up member has an L-shaped cross-section (L-shape of 10).

Regarding claim 15, Ikeda discloses the seal assembly, wherein the seal leg extends radially inward from the seal base at an angle ( as seen in examiner annotated fig 1 below).

Regarding claim 16, Ikeda discloses the seal assembly, wherein the surfaces of the seal base and surfaces of the back-up member base and the back-up member leg are planar ( as seen in examiner annotated fig 1 below), and at least the outer surface of the seal leg is curved ( as seen in examiner annotated fig 1 below).

Regarding claim 17, Ikeda discloses the seal assembly, wherein the back-up member is configured to bend with respect to a first plane (10 capable of bending in a first plane), and the seal is configured to bend with respect to a second plane (seal capable of bending in a second plane).

Regarding claim 16, Ikeda discloses the seal assembly, wherein the first plane and the second plane are parallel to each other ( as seen in examiner annotated fig 1 below).

Regarding claim 19, Ikeda discloses the seal assembly, wherein a stiffness of the back-up member is greater than a stiffness of the seal (metal of 10 stiffer than rubber of seal, Para 0041, 0045).

Regarding claim 20, Ikeda discloses the seal assembly, wherein the seal leg forms an energized lip-seal (5 is a seal lip). 


    PNG
    media_image1.png
    654
    984
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675